Title: David Hartley to the American Peace Commissioners, 14 June 1783
From: Hartley, David
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


          The American peace commissioners grew increasingly suspicious as they
            waited for Fox to respond to the article that Hartley had presented to them without
            prior approval on May 21. Hartley
            drafted another memorial for them on June 1, but this time he sent it to Fox for review
            before discussing it with the commissioners. As the days wore on, however, Hartley complained
            to Fox that he and the commissioners were expecting an answer hourly and were growing
            impatient. The Americans were also expressing “some degree of discontent, as if their
            business was neglected in England, or that there were rubs & difficulties.” On June
            5 Hartley let Fox know that he had finally read to the commissioners his June 1 memorial
            along with sections of his June 2 cover letter to Fox. The secretary of state finally answered on June
            10. Fox approved of the memorial as “cogent and convincing”—a phrase Hartley repeats in
            the present letter, which encloses a copy of it.
          
          Fox informed Hartley that the king was pleased by his reports of the commissioners’
            goodwill. The king now wanted Hartley to tell them about the concessions he had made,
            including his order for the immediate evacuation of British troops from the United
            States. (In a private letter of June 10, Fox explained that he had delayed writing until
            that order was given.) The king approved the idea of a temporary convention, as this
            would delay a decision on whether to loosen the trade restrictions of the Navigation
            Acts. Fox warned, however, that Britain would not permit the importation of West Indian
            products on American ships into Britain, and he drafted an explanation that Hartley
            could offer the Americans. (Hartley quotes it here.) As for the United States’
            prohibiting the importation of slaves, Britain would abide by such a policy as long as
            it applied equally to all countries. Finally, Fox stressed the importance of obtaining a
            temporary convention as soon as possible, hoping that its duration might extend beyond
            May or June, 1784, as the commissioners had suggested.
          Hartley drafted the beginning of the present letter before he received Fox’s dispatch.
            He finished it once Fox’s letter arrived. The portion beginning “I am ordered to inform
            you” follows Fox’s letter closely, quoting large sections and paraphrasing the rest.
            Hartley explained to Fox that he did this deliberately and with the commissioners’
              knowledge.
         
          
            Gentlemen
            Paris June 14th. 1783.
          
          Permitt me to address the inclosed Memorial to your Excellencies, & to explain to
            you my Reasons for so doing. It is because many consequences now at a great Distance and
            unforeseen by us, may arise between our two Countries, perhaps from very minute and
            incidental Transactions which in their Beginnings may be imperceptible and unsuspected
            as to their future Effects. Our respective Territories are in vicinity, & therefore
            we must be inseparable. Great Britain with the British Power in America is the only
            Nation with whom by absolute Necessity you must have the most intimate Concerns, ether
            of Friendship or Hostility. All other Nations are 3000 Miles distant from you. You may
            have Political Connexions with any of these distant Nations but with
            regard to Great Britain it must be so, Political Intercourse and Interests will obtrude
            themselves between our two Countries because they are the two Great Powers dividing the
            Continent of North America. These Matters are not to come into Discussion between us
            now. They are of too much Importance either to be involved or even glanced at in any
            present Transaction.
          Let every eventual principle be kept untoucht, until the two Nations shall have
            recover’d from the animosities of the War. Let them have a pacific Interval to consider
            deliberately of their mutual and combined Interests & of their Engagements with
            other Nations. Let us not at the outset of a temporary Convention, adopt the severe
            Principle of reducing every transaction between the two Countries to the footing of
            exact Reciprocity alone. Such a
            Principle would cast a Gloom upon conciliatory Prospects. America is not restrained from
            any conciliation with Great Britain by any Treaty with any other Power. The Principles
            of Conciliation would be most desireable between Great Britain and America and
            forbearance is the Road to Conciliation. After a War of Animosities, time should be
            allowed for recollection. There are all reasonable Appearances of conciliatory
            Dispositions on all sides, which may be perfected in time. Let us not therefore at such
            a moment as this and without the most urgent Necessity establish a morose Principle
            between us. If it were a decided Point against Amity and Conciliation it would be time
            enought to talk of Partition & strict Reciprocity. To presume in favour of
            Conciliation may help it forward, to presume against it may destroy that Conciliation
            which might otherwise have taken Place.
          But in the present Case there is more than reason to presume Conciliation. I think
            myself happy that I have it in my Power to assure you from Authority that it is the
            fundamental Principle of the British Councils to establish Amity and
            confidence between G Britain and the American States as a Succedaneum for the Relation
            in which they formerly stood one to the other. The Proof of this consists not in Words
            but in substantial Facts. His Britannick Majesty has been graciously pleas’d to send
            orders to his Commanders in North America for the speedy and complete evacuation of all
            the Territories of the United States. His Majesty has given Orders in Council, on the
            14th of the last Month, for the Admission of American Ships and Cargoes into G. Britain;
            & on the 6th Inst. he has given farther Orders permitting the Importation from
            America of several Articles which have been usually considered as Manufactures. He has
            likewise provided for the Convenience of American Merchants who may wish to land Tobacco
            in Great Britain for Re-exportation.
            Upon the same Principle Mr. Fox the Secy. of State corresponding with America, has moved
            for and received the leave of the House of Commons, (nem. con) to bring in a Bill that any American Merchants
            importing Rice into Great Britain, may upon Re-exportation drawback the whole duty paid
            on its first Importation. All these Circumstances put together, undoubtedly form the
            most indisputable Evidence of the Disposition which prevails in the British Councils to
            give every facility to the Establishment of that Intercourse which must be so beneficial
            to both Nations.
          I am ordered to inform you that his Majesty entirely approves of the Plan of making a
            temporary Convention, for the Purpose of restoring immediate Intercourse & Commerce;
            & more particularly for the purpose of putting off for a time, the decision of that
            important question, how far the British Acts of Navigation ought to be sacrificed to
            Commercial Considerations, drawn from the peculiar Circumstances of the present Crisis;
            a question which will require much deliberation and very much Enquiry before it can be
            determined. I am sure, Gentlemen, you will see and admitt the reasonableness of our
            proceeding in such a Case with Deliberation and Discretion,
            more especially when these Acts of Prudence, do not proceed from any motives of Coolness
            or reserve towards you. In the mean time the temporary convention may proceed, upon
            principles of real and accommodating Reciprocity. For instance we agree to put you upon
            a more favourable footing than any other Nation. We do not ask a rigid Reciprocity for
            this because We know by your present subsisting Treaties it is not in your Power to give
            it to us. We desire only to be put upon the footing of other Nations with you and yet we
            consent that you shall be upon a better footing with us than any other Nation.
          Thus far we must be allowed to be giving something more than reciprocity and this we do
            as I said before because we are unwilling to ask what you are unable to give. Surely it
            is not unreasonable, nor more than from Principles of Reciprocity, we have a Right to
            expect that you should imitate our Conduct in this particular and that you should
            abstain from asking things under the Title of exact and literal Reciprocity, which upon
            the Consideration of our Case you must know that we cannot give. Virtual and substantial
            Reciprocity we are willing to give; literal Reciprocity is impossible as much from your
            Engagements as from our System of Navigation.
          If we can agree upon an Article of Intercourse & Commerce, in the nature of a
            temporary Convention, on the Basis of the Memorial which I had the honour of giving
            lately to you bearing date 19th of May 1783, no time need be lost, in finishing this
            business; but with this Explanation that altho’ it is proposed that the Commerce between
            the United States and the British West Indies should be free with regard to their
            respective Productions, yet that we are not bound to admit the Importation of West
            Indian Commodities into Great Britain in American Vessels. Believe me, Gentlemen, that this Restriction
            does not proceed from any invideous Disposition towards the
            American States. It is imposed by indispensable Prudence and Necessity upon the British
            Ministers, who in the present State of things, could not be justified to their own
            Country to go hastily to a larger extent of Concession. This point is not to be looked
            upon merely as Commercial, but as affecting fundamentally the great political System of
            British Navigation, And you are to consider, that the principle upon which the whole of
            our proposed temporary Convention is to stand, is, that the Commerce between the two Countries is to be revived nearly upon the old footing;
            but that each Nation is to keep in its own Hands, the Power of making such regulations
            respecting Navigation, as shall seem fit. I assure you that
            this point has been discussed by the Ministers of the British Cabinet, with infinite
            Candour, and with every possible disposition of Amity & favour towards your Country;
            but the more they have enquired upon this subject the more they are overborne by
            conviction that the prejudices upon this Matter (if that be the name these opinions
            deserve) are so strong, that such a measure as a relaxation of the Act of Navigation in
            this instance, never can be taken, but upon such a full and solemn Parliamentary
            Enquiry, as it is impossible to go into at this time of the year, & in this Stage of
            the Sessions. I cannot therefore Gentlemen help flattering myself that you are so well
            acquainted with the Difficulties which must embarass an English Administration, in a
            business of this sort will rather endeavour to remove them, than to encrease them; and I
            am sure that such a plan on your part would ultimately be most conducive to your own
            Objects. When an amicable Intercourse is once opened and when conciliatory Confidence
            comes to take place of those Jealousies which have lately subsisted, you may easily
            conceive in how different a manner the whole of this matter will be considered. I am
            confident that this will be the Case; but if it is not the Provisions being only
            temporary, it will be in the Power of the United States to take up any hostile mode of
            proceeding by restraints and prohibitions &ca. whenever they may think fit.
          
          I have made use above of the word Prejudices, in speaking
            of the principles of the British Act of Navigation. I hope you will accept that term
            from me as proceeding so far in compliance towards the consideration of the points now
            between us, as to keep the question open and free for discussion. If G. Britain should
            in any Case throw down the Barriers of Act of Navigation towards America, she should be
            very secure against the possible Case of future Enmity, or Alliance against her. Such
            Considerations as these lead to Objects far beyond our present Scope or Powers. But I
            must still add one word more upon this Article of Prejudices. Such prejudices (if they are so) are
            not confined to Great Britain. By your Commercial Treaty with France Article 4th you are only intitled to an European Trade
            with that Kingdom and not even by that Treaty, to any direct Commerce between their west
            Indian Islands and the Ports of the American States much less to the Immediate
            Communication between the French Islands and the Dominions of the Crown of France in
            Europe.
          Every public proceeding in England since the Commencement of our present negotiation
            for opening Intercourse and Commerce between our two Countries will I am sure support me
            in saying that we have very liberally taken the lead, that we have not waited for any
            assurance of reciprocity but have given Orders for almost an universal admission of
            American Articles before we even know that any Vessel of Great Britain will find
            admission into American Ports. What do we ask in return? No more than this; That while
            we gratuitously and without stipulation, give advantages to the American States which we
            deny to all other nations they would so far justify our liberal way of proceeding as to
            receive us in the same Manner as other Nations which are foreign and to permitt us to
            carry to North America what it is evidently for their Interest that we should carry
            thither.
          I need hardly add that it is of infinite Importance, that some temporary Convention
            should be finished without loss of time. I hope and trust that we shall not find much
            more difficulty in this Business. You must see the Advantage of an immediate
            renewal of Intercourse and from the Candour of your Dispositions, I am sure you must
            likewise be convinced, that to give us some facility in the outset is the sure road to
            such an equitable Arrangement for the future as you must have at Heart. The reasons
            which I have given in the Memorial dated the 1st. June inst. appear to me to be cogent
            and convincing upon the natural Alliance between our two Countries and when the
            Intercourse has once begun every thing will go in its natural road. It is therefore of
            infinite Consequence to begin that Intercourse. Great Britain by all public proceedings
            of repeals Proclamations &ca &ca. has made the first Advances with warmth and
            Confidence and therefore I conclude with the fullest assurance, that you will meet those
            Advances with Cordial reciprocity—
          I have the Honour to be Gentlemen, with the greatest respect & Consideration Your
            most obedient humble Servant
          
            D Hartley.
            To the Commissioners of the United States of America for
              negotiating Peace.
          
        